Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the PTAB Decision dated February 8, 2021 (hereinafter “Decision”) and the interview summary received March 30, 2021.
Claims 6-8 and 16-18 were previously cancelled.
Claims 1-5, 9-15, 19-21, 23, 24, and 26 are cancelled by examiner’s amendment.
Claims 22 and 25 are amended by examiner’s amendment.
Claims 22 and 25 are pending and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below that amends claims 22 and 25 and cancels the remaining claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1-21.	(Cancelled).

22.	(Currently Amended) A computer-implemented method comprising:
receiving a request for displaying a feed of content in a graphical user interface of a social networking system for a mobile device for a user of the social networking system, the feed of content comprising multiple slots and scrollable in a first direction for displaying multiple content items;
identifying candidate advertisement requests (“ad requests”) eligible for inclusion in the feed of content, each candidate ad request including an advertisement and a bid amount;
selecting, from the candidate ad requests, a set of two or more advertisements eligible to be included in a scrollable content unit for presentation in the feed of content, the scrollable content unit including a display area fit to occupy one of the multiple slots in the feed of content, the display area being a first portion of an entire area occupied by the feed of content, the entire area of the feed of content comprising a second portion occupied by one or more other slots in the feed of content, wherein the display area of the scrollable content unit (i) is configured to initially display advertisements fewer than all advertisements in the set, (ii) is scrollable in a second direction to modify display of advertisements selected from the set, the second direction different from the first direction, (iii) is scrollable while the second portion of the entire area occupied by the feed of content remains spatially stationary;
computing an expected amount of interaction by the user with the scrollable content unit, wherein an entire order of advertisements in the scrollable content unit in which the advertisements are spatially arranged in the scrollable content unit is undetermined when the expected amount of interaction is computed;
selecting a slot of the multiple slots in the feed of content for displaying the scrollable content unit based at least in part on the expected amount of interaction;
selecting other content items to occupy other slots in the feed of content for display;
determining a score associated with each advertisement in the set to be included in the scrollable content unit based at least in part on the bid amounts of the candidate ad requests associated with the advertisements in the set to be included in the scrollable content unit;
determining the entire order of the advertisemetns in the set in which the advertisements are spatially arranged in the scrollable content unit based at least in part on the scores associated with the advertisements in the set; and
presenting the feed of content in the graphical user interface with the scrollable content unit positioned at the selected slot and with the advetisemetns arranged in the scrollable content unit in the order determined, 
wherein selecting the slot of the multiple slots in the feed of content for displaying the scrollable content unit is further based on one or more advertising policies, the one or more advertising policies comprise (i) preventing presentation of scrollable content unit in one or more specific slots in the feed of content, (ii) setting a minimum number of non-advertisement content items presented in the feed of content between the scrollable content unit and another advertisement, and (iii) setting a minimum distance of slots between the scrollable content unit and another advertisement. 

23-24.	(Cancelled).

25.	(Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
receive a request for displaying a feed of content in a graphical user interface of a social networking system for a mobile device for a user of the social networking system, the feed of content comprising multiple slots and scrollable in a first direction for displaying multiple content items;
identifying candidate advertisement requests (“ad requests”) eligible for inclusion in the feed of content, each candidate ad request including an advertisement and a bid amount;
select, from the candidate ad requests, a set of two or more advertisemetns eligible to be included in a scrollable content unit for presentation in the feed of content, the scrollable content unit including a display area fit to occupy one of the multiple slots in the feed of content, the display area being a first portion of an entire area occupied by the feed of content, the entire area of the feed of content comprising a second portion occupied by one or more other slots in the feed of content, wherein the display area of the scrollable content unit (i) is configured to initially display advertisements fewer than all advertisements in the set, (ii) is scrollable in a second direction different from the first directions, (iii) is scrollable while the second portion of the entire area occupied by the feed of content remains spatially stationary;
compute an expected amount of interaction by the user with the scrollable content unit, wherein an entire order of advertisements in the scrollable content unit in which the advertisements are spatially arranged in the scrollable content unit is undetermined when the expected amount of interaction is computed;
select a slot of the multiple slots in the feed of content for displaying the scrollable content unit based at least in part on the expected amount of interaction;
select other content items to occupy other slots in the feed of content for display;
determine a score associated with each advertisement in the set to be included in the scrollable content unit based at least in part on the bid amounts of the candidate ad requests associated with the advertisemetns in the set to be included in the scrollable content unit;
determine the entire order of the advertisements in the set in which the advertisements are spatially arranged in the scrollable content unit based at least in part on the scores associated with the advertisements in the set; and
present the feed of content in the graphical user interface with the scrollable content unit positioned at the selected slot and with the advertisements arranged in the scrollable content unit in the order determined, 
wherein selecting the slot of the multiple slots in the feed of content for displaying the scrollable content unit is further based on one or more advertising policies, the one or more advertising policies comprise (i) preventing presentation of scrollable content unit in one or more specific slots in the feed of content, (ii) setting a minimum number of non-advertisement content items presented in the feed of content between the scrollable content unit and another advertisement, and (iii) setting a minimum distance of slots between the scrollable content unit and another advertisement. 

26.	(Cancelled).

The period under 37 CFR 90.3 for seeking court review of the decision by the Patent Trial and Appeal Board rendered February 8, 2021 has expired and no further action has been taken by appellant. The proceedings as to the rejected claims are considered terminated; see 37 CFR 1.197(b).
The application will be passed to issue on allowed claims 22 and 25 given the examiner’s amendments above, which are authorized by M.P.E.P. § 1214.06(II). Prosecution is otherwise closed.

Reasons for Allowance
Claims 22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance.
The PTAB found on page 12 of the Decision that none of the applied references appear to disclose the features of claims 22 and 25.

Conclusion
Lienhart et al. (“On the detection and recognition of television commercials,” Proceedings of IEEE International Conference on Multimedia Computing and Systems, 1997, pp. 509-516, doi: 10.1109/MMCS.1997.609763) has been cited to show the state of the art with respect to advertising policies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622